     Case 3:20-cv-01732-B-BT Document 6 Filed 08/31/20     Page 1 of 3 PageID 20




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SCOTT TURNER,                              §
         Plaintiff,                        §
                                           §
v.                                         §        NO. 3:20-cv-1732-B (BT)
                                           §
CALVIN CLAYTON,                            §
         Defendant.                        §

          FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

        This is a pro se civil action brought by Plaintiff Scott Turner, an inmate in

the Dallas County Jail. Turner did not pay the filing fee or file a motion to proceed

in forma pauperis in this case. He also did not file his complaint on the proper

form. On July 14, 2020, the Court sent Turner a Notice of Deficiency and Order

(ECF No. 4), which ordered him to pay the filing fee or file a motion to proceed in

forma pauperis and to submit his claims on the court-approved form within 30

days. The Order informed Turner that failure to respond and cure the deficiencies

within 30 days could result in a recommendation that his case be dismissed. More

than 30 days have passed, and Turner has failed to comply with the Court’s Order.

Therefore, this case should be dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

        Rule 41(b) allows a court to dismiss an action sua sponte for failure to

prosecute or for failure to comply with the federal rules or any court order. Griggs


                                          1
  Case 3:20-cv-01732-B-BT Document 6 Filed 08/31/20         Page 2 of 3 PageID 21




v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 844 (5th Cir. 2018) (citing McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (per curiam)); accord Nottingham

v. Warden, Bill Clements Unit, 837 F.3d 438, 440 (5th Cir. 2016) (failure to comply

with a court order); Rosin v. Thaler, 450 F. App'x 383, 383-84 (5th Cir. 2011) (per

curiam) (failure to prosecute). “This authority [under Rule 41(b)] flows from the

court’s inherent power to control its docket and prevent undue delays in the

disposition of pending cases.” Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399,

401 (5th Cir. 1985) (citing Link v. Wabash, R.R. Co., 370 U.S. 626 (1962)). Here,

Turner has failed to comply with the Court’s order to either pay the filing fee or file

a motion to proceed in forma pauperis and to submit his claims on a court-

approved form. This litigation cannot proceed until he cures these deficiencies.

Turner has failed to prosecute his lawsuit and also failed to obey a court order.

Dismissal without prejudice is warranted under these circumstances.

         The Court should dismiss Turner’s complaint without prejudice under Rule

41(b).

         SO RECOMMENDED.

         Signed August 31, 2020.



                                              REBECCA RUTHERFORD
                                              UNITED STATES MAGISTRATE JUDGE




                                          2
  Case 3:20-cv-01732-B-BT Document 6 Filed 08/31/20       Page 3 of 3 PageID 22




                     INSTRUCTIONS FOR SERVICE AND
                    NOTICE OF RIGHT TO APPEAL/OBJECT

       A copy of this report and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of this report and
recommendation must file specific written objections within 14 days after being
served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). In order to be
specific, an objection must identify the specific finding or recommendation to
which objection is made, state the basis for the objection, and specify the place in
the magistrate judge's report and recommendation where the disputed
determination is found. An objection that merely incorporates by reference or
refers to the briefing before the magistrate judge is not specific. Failure to file
specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or adopted
by the district court, except upon grounds of plain error. See Douglass v. United
Services Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996).




                                         3
